Citation Nr: 1403029	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO. 12-04 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to either a heart condition or service-connected type II diabetes mellitus.

2. Entitlement to service connection for a heart condition (claimed as arteriosclerotic hear disease), to include as due to Agent Orange exposure or as secondary to service-connected type II diabetes mellitus.

3. Entitlement to service connection for a skin condition (claimed as lesions and rashes), to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to April 1969, including service in the Republic of Vietnam for which he received the Vietnam Service Medal and Vietnam Campaign Medal. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. In that decision, the RO denied service connection for hypertension, a heart condition, and a skin condition.

In December 2011, the Veteran requested a videoconference hearing before a Veterans Law Judge and a hearing was scheduled to be held in June 2013. However, the Veteran failed to report for the hearing without explanation or a request to reschedule. The hearing request is therefore considered withdrawn. 38 C.F.R. § 20.704(d).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for glaucoma as secondary to service-connected type II diabetes mellitus has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.



FINDINGS OF FACT

1. Hypertension is not shown to be causally or etiologically related to an in-service event, injury or disease, to have been caused or aggravated by the Veteran's service-connected type II diabetes mellitus, to have manifested in service or within one year of the Veteran's discharge from service, or to be medically associated with herbicide exposure.

2. The Veteran does not have a current heart disability.

3. The Veteran's claimed skin disability is not shown to be causally or etiologically related to an in-service event, injury or disease, or to be medically associated with herbicide exposure.


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2. The criteria for service connection for a heart condition have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

3. The criteria for service connection for a skin condition have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


	



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in April 2010, prior to the initial unfavorable adjudication in August 2010. This letter advised the Veteran of what evidence was necessary to substantiate his claims, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records with the claims file. The Veteran indicated that he received treatment in 1969 or 1970 from the VA medical center (VAMC) in Birmingham, Alabama. The RO requested these records from the Birmingham VAMC in July 2011, and the RO was informed in August 2011 that those records were no longer available. The RO sent a letter informing the Veteran that the records were unavailable and requesting that he provide those records if able, to which no response was received. A memorandum of unavailability was associated with the claims file. As such, the Board finds that appropriate efforts were made to obtain the identified records. All other VA treatment records have been associated with the claims file.

The Veteran also stated he saw a private physician following his stroke in 2001, and received his primary care from a private physician in Clanton, Alabama. However, the Veteran did not authorize the release of the treatment records from the private physician seen in 2001, and clearly stated that the medical records from his primary care physician in Clanton, Alabama, could no longer be obtained as the physician had retired. As such, VA had no duty to aid in obtaining these records as the 2001 records were not authorized for release and the Veteran's own statements made it clear that attempts to obtain records from the primary care physician would be futile. No other private records have been identified and authorized for release.

The record also indicates that the Veteran has been awarded Social Security benefits, but it is unclear whether all of the records associated with that award are of record. While VA's duty to assist generally requires that such records be obtained, VA is only required to obtain Social Security records when those records are potentially relevant to the claims on appeal. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). Relevant records are those that relate to the injury for which benefits are sought and have a reasonable possibility of helping to substantiate the claim. Id.

In this case, the Social Security award letter specifically notes that the benefits being conferred on the Veteran are monthly retirement benefits, not disability benefits. As such, the records associated with the Veteran's award would not contain information related to the disabilities being claimed in the current appeal, and thus do not have a reasonable possibility of helping to substantiate the claim. Further, the Veteran had an acute cerebrovascular accident in April 2001, which is the same month Social Security determined the Veteran was entitled to begin receiving retirement benefits. Based on this context, the records associated with the award of retirement benefits are likely linked to the April 2001 cerebrovascular accident, and not to any of the conditions being claimed in the current appeal. As the award of benefits is not disability based and is linked with an unrelated April 2001 cerebrovascular accident, the Board finds Social Security records do not have a reasonable possibility of helping to substantiate the Veteran's claim, are therefore not relevant, and VA had no duty to obtain them. Golz, 590 F.3d 1317.

As all relevant, identified records have either been associated with the claims file or determined to be unavailable after appropriate efforts to obtain them, the Board finds that VA's duty to assist with the obtaining of relevant records has been met.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). With respect to the Veteran's claim of hypertension secondary to service-connected type II diabetes mellitus or a heart condition, the Veteran was provided with a VA examination in August 2011. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination of the Veteran, and provided a sufficient supporting rationale for the opinion. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for secondary service connection for hypertension. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). The threshold for determining a possibility of a nexus to service is a low one. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, VA did not have a duty to provide the Veteran with an examination for his claim of direct service connection for hypertension. While the Veteran has a current diagnosis of hypertension, there is no evidence establishing an in-service event, injury, or disease. In-service medical examinations from October 1961, March 1965, and March 1969 all note the Veteran's blood pressure was within normal limits. The Veteran's service treatment records are silent for notations of elevated blood pressure, or complaints of symptoms associated with hypertension. Further, the Veteran has not submitted any lay statements concerning an in-service event, injury, or disease. 

Further, there is also no evidence that the Veteran's hypertension manifested within an applicable presumptive period. In a May 2001 VA medical examination, the Veteran stated that his hypertension began in 1991, and the first medical record actually noting hypertension or symptoms thereof is from April 2001. Prior to April 2001, there is no medical evidence reflecting a diagnosis or complaints of hypertension following service. As either the 1991 or April 2001 date is well outside the one year presumptive period following service, the evidence does not show manifestation within an applicable presumptive period. As there is no evidence showing an in-service event, injury or disease, or manifestation within an applicable presumptive period, VA was not obligated to provide a medical examination concerning the issue of direct service connection for hypertension.

Likewise, VA did not have a duty to provide the Veteran with an examination for his claimed skin condition. The Veteran has stated that he has lesions and rashes, and as he is competent to do so, there is competent evidence of record sufficient to indicate a current disability. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). However, there is no indication of an in-service event injury or disease. The Veteran's October 1961, March 1965, and March 1969 in-service medical examinations note no skin problems, the Veteran reported no skin problems on his corresponding reports of medical history, and the service treatment records otherwise contain no diagnoses of a skin condition or complaints of one. The Veteran has provided no lay statements indicating his skin condition had its onset in service. As there is no evidence of an in-service event, injury, or disease, VA was not obligated to provide the Veteran with a medical examination with respect to his claim for service connection for a skin condition.

Finally, VA did not have a duty to provide a medical examination with respect to the Veteran's claim for service connection for a heart condition, as there is no evidence showing the Veteran has a current heart disability. During the Veteran's hypertension examination, it was specifically found that the Veteran did not have any heart conditions. Medical records from April 2001 and May 2001 note normal heart size and rhythm. There are no indications in the medical records that the Veteran has complained of a heart conditions or symptoms thereof. While the Veteran states that he has a current heart condition, he is not competent to diagnose himself with a heart condition as that determination requires medical expertise. Jandreau, 492 F.3d at 1377. As there is not competent evidence of a current heart disability, VA did not have an obligation to provide a medical examination in conjunction with the Veteran's claims for service connection for a heart condition.

Since VA has obtained all relevant identified records and provided an adequate medical examination where necessary, its duty to assist in this case is satisfied.

II. Merits of the Claim

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis and organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For arthritis and organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Finally, service connection can be established based on herbicide exposure. 38 C.F.R. § 3.307(a)(6). For the purposes of determining herbicide exposure, a veteran who served on active duty in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to an herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii). If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders. See 38 C.F.R. § 3.309(e). This presumption is specifically limited to those diseases listed. Id. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A. Hypertension

The Veteran contends that he is entitled to service connection for hypertension, to include as due to herbicide exposure or as secondary to either service-connected diabetes mellitus or a nonservice-connected heart condition. The Board finds that service connection for hypertension is not warranted on a direct, secondary, or presumptive basis. Each theory will be addressed in turn.

First, service connection is not warranted on a direct basis. The first element of direct service connection is a current disability. 38 C.F.R. § 3.303. As the Veteran has a current diagnosis of hypertension, the first element is satisfied.

With respect to the second element, the preponderance of the evidence is against a finding that there was an in-service injury, event, or disease. The Veteran has provided no statements indicating that his hypertension had its onset while in service. As such, the issue will be determined based on the medical evidence.

The Veteran's service treatment records are silent for any indication of hypertension. In-service medical examination reports note the Veteran's blood pressure to be 116 / 74 in October 1961, 122 / 78 in March 1965, and 120 / 80 in March 1969. On his reports of medical history, the Veteran consistently noted that he had no history of heart trouble. The Veteran's service treatment records are otherwise silent for notations of high blood pressure or complaints of symptoms associated with hypertension. Based on this medical evidence, the preponderance of the evidence is against finding an in-service injury, event, or disease.

Even assuming the presence of an in-service event, injury or disease, the preponderance of the evidence is against a finding that the Veteran's hypertension is causally or etiologically related to his service. The Veteran has not provided any lay statements regarding high blood pressure or persistent symptoms thereof since service that would indicate a causal link between his current disability and service. 

Turning to the medical evidence of record, the Veteran stated during a May 2001 VA general medical examination that he had suffered from hypertension since approximately 1991. The examiner noted a diagnosis of hypertension. Medical records from April 2001 indicate elevated blood pressure, and also contain a diagnosis of hypertension. However, there are no records prior to April 2001 showing that the Veteran at any time between his separation from service and April 2001 complained of hypertension or the symptoms associated with it. Thus, even relying on the Veteran's statement from the May 2001 VA examination, the first complaint of hypertension occurred in 1991, some 22 years after his separation from service. Such a lengthy span of time without complaint weighs against a finding of a nexus. Buchanan, 451 F.3d at 1336-37; Maxson, 230 F.3d at 1333. As there is no lay evidence of record and the medical evidence reflects a diagnosis of hypertension 22 years after service and no complaints during that period, the Board finds the preponderance of the evidence is against a finding of nexus.

Second, service connection is not warranted on a secondary basis. The Veteran has a current diagnosis of hypertension, and as a result the first element of secondary service connection is met. 38 C.F.R. § 3.310.

The second element of service connection requires that the current disability have been either caused or aggravated by an already service-connected disability. Id. Thus, before the issues of causation or aggravation are addressed, there must be a separate, already service-connected disability that is either causing or aggravating the nonservice-connected disability. Id. Here, the Veteran is not service-connected for a heart condition of any kind. As such, the claimed heart condition cannot serve as a basis for a claim of secondary service connection for hypertension. The Veteran is, however, service-connected for type II diabetes mellitus. Therefore, it must be determined whether the Veteran's hypertension was caused or aggravated by his service-connected type II diabetes mellitus.

Turning first to the lay evidence of record, the Veteran has stated that his hypertension is related to his type II diabetes mellitus. However, the Veteran is not competent to testify as to whether his diabetes mellitus caused or aggravated his hypertension, as that is a determination that requires expert medical knowledge of the endocrine system and specialized medical training. Jandreau, 492 F.3d at 1377. As there is no competent lay evidence of record, the issue will be determined based on the medical evidence.

The Veteran received a VA hypertension examination in August 2011. During the examination, the examiner noted that the Veteran was found to have hypertension in April 2001 and that his laboratory results indicated the presence of diabetes mellitus in 2006. Based on this information, the examiner determined that the Veteran's hypertension was not caused by his diabetes mellitus, as the Veteran's hypertension preceded his diabetes. This conclusion is corroborated by the Veteran's own statements. The Veteran stated during the August 2011 examination that he was diagnosed with type II diabetes mellitus in approximately 2005, and stated during a previous May 2001 VA medical examination that his hypertension began in 1991. 

The examiner also found that there was no aggravation of the Veteran's hypertension as a result of his diabetes, as his hypertension appeared to be progressing along a natural course. As a result, the examiner opined that the Veteran's hypertension was neither caused nor aggravated by the Veteran's service-connected type II diabetes mellitus. The examiner was competent, and there is no evidence that the opinion is not credible. See Rodriguez-Nieves, 22 Vet. App. at 302-05; Barr, 21 Vet. App. at 312. There is no other medical evidence of record indicating that the Veteran's hypertension was caused or aggravated by his type II diabetes mellitus. As such, based on the lay and medical evidence of record, the board finds that the preponderance of the evidence is against a finding that the Veteran's hypertension was caused or aggravated by his type II diabetes mellitus.

Third, the Veteran's hypertension cannot be service-connected on a presumptive basis as a chronic disease. 38 C.F.R. §§ 3.307, 3.309. The Veteran has been diagnosed with hypertension, which a listed chronic disease, and therefore is eligible for presumptive service connection. 38 C.F.R. §§ 3.307(a), 3.309(a). 

However, the Veteran's hypertension did not manifest to a degree of 10 percent or more within one year of the Veteran's separation from service. 38 C.F.R. § 3.307(a)(3). The Veteran stated during a May 2001 VA general medical examination that his hypertension began in 1991. The medical evidence reflects a diagnosis of hypertension in April 2001. There are no medical records reflecting diagnoses or complaints of hypertension prior to the April 2001 diagnosis. Thus, even using the earlier date of 1991, the Veteran's hypertension manifested approximately 22 years after his separation from active duty service, which far exceeds the one year presumptive period. Since the disability did not manifest within the one year period after service, presumptive service connection for a chronic disease is not appropriate. 38 C.F.R. §§ 3.307, 3.309. 

Fourth, the Veteran cannot service connect his hypertension on the basis of continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309; Walker, 708 F.3d 1331. Again, hypertension is a listed chronic disease, and therefore service connection can be established via continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309(a); Walker, 708 F.3d 1331. However, continuity of symptomatology has not been shown in this case. The Veteran's service treatment records are silent for complaints of symptoms associated with hypertension, and there are no indications that the Veteran had high blood pressure at any point during service. October 1961, March 1965, and March 1969 in-service medical examinations all note that the Veteran's blood pressure was within normal limits. Thus, the preponderance of the evidence is against a finding that hypertension manifested in service to an extent sufficient to identify the disease and allow for sufficient observation to establish chronicity. 38 C.F.R. § 3.303(b). Therefore, service connection based on continuity of symptomatology is not warranted.

Finally, service connection cannot be granted based on herbicide exposure. 38 C.F.R. § 3.307, 3.309(e). In this case, the Board notes that the Veteran had qualifying service in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).  Thus, he is presumed to have been exposed to herbicides.  However, hypertension is not a disease that has been associated with exposure to herbicides. See 38 C.F.R. § 3.309(e). In fact, hypertension has been specifically excluded from presumptive service connection based on herbicide exposure.  See 38 C.F.R. § 3.309, Note 3; see also, 77 Fed. Reg. 47924 (August 10, 2012). As such, even though the Veteran has qualifying service, service connection for hypertension cannot be established based on herbicide exposure.

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service injury, event or disease, or that the Veteran's hypertension either is causally related to his service or service-connected disability, manifested within an applicable presumptive period, or is medically related to herbicide exposure. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.




B. Heart Condition

The Veteran contends that he is entitled to service connection for a heart condition, to include as due to Agent Orange exposure and as secondary to service-connected type II diabetes mellitus. For the reasons outlined below, the Board finds that service connection for a heart condition is not warranted on a direct, secondary, or presumptive basis.

First, direct service connection is not warranted. In order to establish direct service connection, there must be competent evidence of a current disability. 38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1992). Without such evidence, there cannot be a viable claim for benefits. Brammer, 3 Vet. App. 223. Here, there is no competent evidence of record indicating that the Veteran has a current heart condition. While the Veteran has stated that he has a heart condition, he is not competent to diagnose himself with a heart condition as such a determination requires medical expertise of the cardiovascular system. Jandreau, 492 F.3d at 1377. Nor has the Veteran made any statements indicating that he has symptoms associated with a heart condition.

During an August 2011 hypertension examination, the VA examiner found that the Veteran did not have a heart murmur or any chest pain on exertion, and based on that information determined that the Veteran did not have a current heart disability. The Veteran's VA and private medical records are silent for any diagnosis of a heart condition, and do not reflect any complaints of heart problems. Records from April 2001 and a May 2001 general medical examination note normal heart size and rhythm. As there is no competent lay evidence of record and the medical evidence shows that the Veteran does not currently have a heart condition, the preponderance of the evidence is against a finding of a current disability. As the first element is not met, direct service connection for a heart condition is not warranted.

Second, service connection is not warranted on a secondary basis. As with direct service connection, secondary service connection requires as a threshold matter that there be a current disability. See 38 C.F.R. § 3.310. Here, the Veteran has stated he has a heart condition, but is not competent to make a medical determination of that nature. Jandreau, 492 F.3d at 1377. The medical evidence is silent for complaints of heart problems or a diagnosis of a heart condition, and the August 2011 VA examiner specifically found that the Veteran did not have a heart condition. Records from April 2001 and a May 2001 general medical examination also note normal heart size and rhythm. As such, there is no competent evidence of record indicating that the Veteran has a current heart condition, and as a result service connection is not warranted on a secondary basis.

Finally, service connection is not warranted based on herbicide exposure. The Board notes that the Veteran has qualifying service in the Republic of Vietnam. See 38 C.F.R. § 3.307(a)(6)(iii). However, the Veteran does not currently have a heart condition diagnosed that has been medically linked to herbicide exposure. See 38 C.F.R. § 3.309(e). As such, service connection for a heart condition cannot be granted based on herbicide exposure.

The preponderance of the competent evidence weighs against a finding that the Veteran has a current heart disability for the purposes of direct, secondary, or presumptive service connection. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

C. Skin Condition

The Veteran contends that he is entitled to service connection for a skin condition, to include as due to herbicide exposure. For the following reasons, the Board finds service connection is not warranted on a direct or presumptive basis, with each theory being discussed in turn.

First, direct service connection is not warranted. To establish direct service connection, there must be competent evidence of a current disability. 38 C.F.R. § 3.303; Brammer, 3 Vet. App. 223. Here, the Veteran stated that he has a current skin condition, which he has claimed as lesions and rashes. Symptoms such as lesions and rashes are lay observable, and as such the Veteran is competent to testify as to their existence. Jandreau, 492 F.3d at 1377. Medical records from April 2001 indicate the Veteran had a lesion, suspected to be basal cell carcinoma, removed from his forehead in that month. Medical records from September 2011 also indicate the Veteran complained of a back itch that had been going on "for years," but no diagnosis was provided. Based on the evidence of record, the Board finds that the evidence is at least in equipoise that the Veteran has a current skin condition, and therefore the first element is met.

With respect to the second element, the preponderance of the evidence is against a finding that there is an in-service event, injury or disease. The Veteran has not provided any lay statements concerning the onset a skin condition in service. As there is no lay evidence, the issue will be determined based on the medical evidence of record.

Turning to the medical evidence, October 1961, March 1965, and March 1969 medical examinations consistently note the Veteran had normal skin, and in the accompanying reports of medical history the Veteran repeatedly denied any skin problems or conditions. Other than the medical examinations and reports of medical history, the service treatment records are silent for any diagnoses or complaints of a skin condition. As there is no lay evidence of record and the medical evidence reflects no complaints or diagnoses of a skin condition, the preponderance of the evidence is against a finding of an in-service event, injury, or disease.

Even assuming the presence of an in-service event, injury or disease, such as exposure to herbicides, the preponderance of the evidence is against a finding of a nexus between the Veteran's current disability and his active duty service. The Veteran has not submitted any lay statements indicating that he has had a skin condition or persistent symptoms thereof since his separation from service.

Turning to the medical evidence, there are two notations of skin problems in the Veteran's medical records. The first notation regarding a skin condition is in April 2001, where it is noted that the Veteran had a lesion excised that was suspected to be basal cell carcinoma. The record noted that the lesion had been present for approximately three years before its removal, meaning it manifested in approximately April 1998. There was no indication that the lesion was related to the Veteran's active duty service. Following removal of the lesion in April 2001, the Veteran's records are silent for any other notations of lesions, whether related to basal cell carcinoma or otherwise. The second notation concerning a skin condition is from September 2011, when the Veteran reported having a back itch that had been going on "for years." Despite numerous visits to the VA, there is no indication that the Veteran complained of a back itch prior to September 2011, which is an inconsistency that undermines the probative value of his statements. 

Prior to the April 2001 and September 2011 records, there are no medical records reflecting complaints or diagnoses of a skin condition, including lesions, itching, or rashes. Lengthy gaps in time without contemporaneous medical records or without complaint, such as the 22 and 42 year gaps following separation from service in this case, can be weighed against any lay evidence of record. Buchanan, 451 F.3d at 1336-37; Maxson, 230 F.3d at 1333. Based on the absence of lay evidence, the lengthy gaps in time between the Veteran's separation from service and his initial complaints, and the inconsistency of his statements, the Board finds that the preponderance of the medical evidence is against a finding of a nexus between the Veteran's current skin condition and his active duty service.

Second, service connection is not warranted based on herbicide exposure. The Board notes that the Veteran has qualifying service in the Republic of Vietnam. See 38 C.F.R. § 3.307(a)(6)(iii). However, the Veteran does not currently have a skin condition that has been medically linked to herbicide exposure. See 38 C.F.R. § 3.309(e). As such, service connection due to herbicide exposure is not warranted.

While the evidence is in equipoise as to whether the Veteran has a current skin condition, the preponderance of the evidence is against a finding of an in-service event, injury or disease, a nexus between the Veteran's service and his current disability, or that the Veteran's skin condition is medically related to herbicide exposure. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.
ORDER

Entitlement to service connection for hypertension, to include as due to Agent Orange exposure or as secondary to either service-connected type II diabetes mellitus or a heart condition, is denied.

Entitlement to service connection for a heart condition, to include as due to Agent Orange exposure or as secondary to service connected type II diabetes mellitus, is denied.

Entitlement to service connection for a skin condition, to include as due to Agent Orange exposure, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


